AO 440 (Rev. 06/12) Summonaihe Chi2ékicveag263-ELR Document5 Filed 08/17/21 Page 1 of 1 |
Civil Action No. 1:21-CV-3263 !

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Metropolitan Mechanical, Inc.

was received by me on (date) 08/11/2021

C1 I personally served the summons on the individual at (place)
~ on (date) ; or

 

( I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

I served the summons on (name of individual) Alicia Smith, agent at Corporation Service Company __, who is

designated by law to accept service of process on behalf of (ndme of organization) Metropolitan Mechanical, Inc.

 

 

at 4:05 pm on (date) 08/13/2020 ; OF
C Ireturned the summons unexecuted because ; or
CO Other (specify): .
My fees are § 0.00  _—_—sfor travel and $ for services, for a total of $

 

I declare under penalty of perjury that this information is true.

Date: BW" (W- Z02\ _ Sa

Server's signature CON

Printed name and fitle

 

Express Legal Services LLC
860 Johnson Ferry Rd., Suite 140-384
Atlanta, GA 30342

 

Server's address

Additional information regarding attempted service, ete:

Summons in a Civil Action, Complaint, Instruction for Cases Assigned to The Honorable Eleanor L. Ross, Plaintiff's Certificate of
Interested Persons and Corporate Disclosure Statement, and Civil Cover Sheet

Address:
2 Sun Court Suite 400
Peachtree Corners, GA 30092

 

AA A

 

 

 

 

UA

eD13957 7%

 

 

 

 
